1
                                                                              JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
                                             Case No. CV 19-06180-AB (ASx)
12   RAFAEL ARROYO, JR.,
13
                         Plaintiff,          ORDER DISMISSING CIVIL ACTION
14
15   v.
16   PCMA PROPERTY INC., a
     California Corporation; TARGET
17   BROS., INC., a California
     Corporation; and Does 1-10,
18
19                       Defendants.
20
21
22
23         THE COURT having been advised by counsel that the above-entitled action has
24   been settled;
25
26         IT IS THEREFORE ORDERED that this action is hereby dismissed without
27   costs and without prejudice to the right, upon good cause shown within 60 days, to re-
28   open the action if settlement is not consummated.

                                              1.
1          This Court retains full jurisdiction over this action and this Order shall not
2    prejudice any party to this action.
3
4
     Dated: February 18, 2020         _______________________________________
5                                     ANDRÉ BIROTTE JR.
6                                     UNITED STATES DISTRICT JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2.
